DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, 5–11, and 13–20 is/are pending.
Claim(s) 3, 4, and 12 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 May 2022 was filed after the mailing date of the final Office Action on 17 May 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay P Beale (Reg. No. 50,901) on 25 July 2022.

The application has been amended as follows:
IN THE CLAIMS:
18. The separator as claimed in claim 1, further comprising
an electrode adhesion layer on

Allowable Subject Matter
Claim(s) 1, 2, 5–11, and 13–20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Nam et al. (US 2015/0050544 A1, hereinafter Nam).
Nam discloses a separator (13, [0046]; 23, [0049]), comprising a substrate (14, [0046]; 24, [0049]); a first layer (16, 26) directly on the substrate (14, [0046]; 24,); the first layer (16, 26) including a first binder (see binder, [0076]); and a second layer (15, 25) on the substrate (14, [0046]; 24), the second layer (15, 25) including organic particles having a melting point in a range of about 100° C to about 130° C (see melting point, [0116]) and a second binder (see binder, [0067]); wherein the first layer (16, 26) is an outermost layer of the separator (13, [0046]; 23, [0049];), the first layer (16, 26) directly contacting a cathode (12, [0046]; 22, [0049]; 32).
Nam does not disclose, teach, or suggest the following distinguishing feature(s):
A separator comprising a first layer with LFP particles as an outermost layer of the separator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725